JUDGMENT

PER CURIAM.
Upon consideration of the district court’s order entered March 31, 2003, denying plaintiffs’ motion for summary judgment and granting defendants’ cross-motion for summary judgment; the district court’s order entered June 4, 2003, denying plaintiffs’ motion for reconsideration; and the expiration of the time for filing a notice of appeal on August 4, 2003, see Fed. R.App. P. 4(a)(1)(B), without any such notice being filed, it is hereby
ORDERED that this appeal from the order of the district court denying appel*64lants leave to intervene as of right be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.